UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6888


MAURICE BERNARD STEWART, JR.,

                     Plaintiff - Appellant,

              v.

FRANK BISHOP, Warden; BRUCE LILLER, Mental Health Professional
Counselor - Advanced; CCMS II CHARLOTTE ZIES; SOCIAL WORKER I
MONICA WILSON; CCMS II SHAYLA LEASE; LT. BRADLEY WILT,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:15-cv-03009-JFM)


Submitted: November 30, 2020                                Decided: December 16, 2020


Before WILKINSON and NIEMEYER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Maurice Bernard Stewart, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maurice Bernard Stewart, Jr., appeals the district court’s order granting summary

judgment to the Defendants in his 42 U.S.C. § 1983 action. We have reviewed the record

and find no reversible error. Accordingly, we deny the pending motion and affirm for the

reasons stated by the district court. See Stewart v. Bishop, No. 1:15-cv-03009-JFM (filed

Feb. 16, 2017; entered Feb. 17, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2